DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Sep 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (JP 2012-066328, cited by applicant, see provided machine translation) in view of Schneider (US 2013/0273815).
Regarding claim 1, Sekiya teaches a dressing board (10) used when dressing of a cutting blade is carried out ([0001]), the dressing board comprising a barcode (101) that is disposed on the surface of the dressing board (fig 2) and includes identification information associated with the information relating to properties of the dressing board ([0018]). Sekiya does not teach a two-dimensional code disposed on the surface of the dressing board including information related to the properties. Schneider teaches an abrasive tool (5C) including a two-dimensional code (14) disposed on a surface of the tool (fig 5) including information relating to properties of the abrasive tool ([0118]) in addition to another code having information ([0132]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a two-dimensional code on the dressing board in addition to the barcode of Sekiya in order to provide redundant information that can be read after one of the codes has been rendered unreadable due to wear of the tool as taught by Schneider ([0132-0133], [0136]).
Regarding claim 2, Sekiya, as modified, teaches all the limitations of claim 1 as described above. Sekiya further teaches the information relating to the properties includes information relating to abrasive grains of the dressing board, a bond material of the dressing board, size of the dressing board, or a product type of the cutting blade that corresponds ([0018]).
Regarding claim 5, Sekiya teaches a cutting apparatus comprising a chuck table (4) that holds a workpiece, a first cutting unit (6) that cuts the workpiece held by the chuck table by a first cutting blade (63; [0015]), a control unit (9) that controls each constituent element, and an imaging unit (7) connected to the control unit ([0016]), the control unit including a reading part (8) that is connected to the imaging unit and reads a barcode (101) that is possessed by a 
Regarding claim 6, Sekiya, as modified, teaches all the limitations of claim 5 as described above. Sekiya further teaches a first dress table (5) that holds the dressing board (fig 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya and Schneider as applied to claim 6 above, and further in view of Tanaka et al (JP 2011-016175, cited by applicant, see provided machine translation).
Regarding claim 7, Sekiya, as modified, teaches all the limitations of claim 6 as described above. Sekiya does not teach a second cutting unit or a second dress table. Tanaka teaches a cutting apparatus including a first cutting unit (46a) and a first dress table (50) in addition to a second cutting unit (46b) that cuts a workpiece held by a chuck table (34) by a second cutting blade (463b) and a second dress table (5b) that holds a second dressing board (6b) used when dressing of the second cutting blade is carried out ([0020]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a second cutting unit, second cutting blade, second dress table and second dressing board in the cutting apparatus of Sekiya in order to improve efficiency of the cutting and dressing process as taught by Tanaka ([0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar cutting apparatuses are cited, including those which use codes for identifying tools used during the cutting operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723